Citation Nr: 1003945	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-08 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
bilateral hands, including the fingers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, denying service connection for 
osteoarthritis of the bilateral hands, including the fingers.  
In August 2006, the Veteran submitted a notice of 
disagreement and subsequently perfected his appeal in 
March 2007.

The Board observes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been afforded the opportunity to present evidence 
and argument in support of his claim.  In his March 2007 
substantive appeal (VA Form 9), he declined the option of 
testifying at a personal hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for osteoarthritis of 
the bilateral hands, including the fingers.

The Veteran contends that his current osteoarthritis of the 
bilateral hands, including the fingers, is the result of his 
active duty service.  Specifically, he has asserted that his 
current arthritis is the result of repetitive painting and 
use of his hands while in service.

Initially, the Board notes that the Veteran is competent to 
attest to conditions of his service, such as experiencing 
repetitive hand use while painting.  See 38 U.S.C.A. 
§ 1154(a) (2009).

Additionally, the Board finds that the Veteran's report of 
repetitive hand use in service to be credible.  A search for 
the Veteran's service treatment records found that they had 
been likely destroyed in a 1973 fire at the National 
Personnel Records Center.  See Formal Finding on the 
Unavailability of Service Records, July 2006.  Although the 
only military occupational specialty (MOS) listed on the 
Veteran's Form DD-214 is that of Senior Fabric and Leather 
Worker, enlistment records and a 1952 reenlistment report of 
medical history indicate the Veteran's usual and civilian 
occupation as painter.  See Enlistment records, 
December 1948, August 1952; reenlistment examination, 
August 1952.  As there is no evidence of record to contradict 
the Veteran's assertions that he experienced repetitive hand 
use in service as a painter and as his only listed MOS would 
similarly involve repetitive hand use, the Board finds the 
Veteran's report of repetitive hand use in service to be 
credible.

With respect to a current bilateral hand disability, private 
treatment records show treatment for and diagnoses of 
osteoarthritis of the bilateral hands, beginning in 
January 2001.  Additionally, there are complaints of pain and 
weakness in the right hand dating back to September 2000.  A 
letter from the Veteran's private physician also indicates 
that the Veteran worked as an interior house painter for many 
years after service, until becoming unable to continue such 
work at an unknown date.  See Dr. M. S. B. letter, 
October 2005.  No VA examination has been provided to 
determine a possible nexus between the Veteran's active duty 
service and his current osteoarthritis of the bilateral 
hands, including the fingers.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when there is: (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.

In light of the evidence showing an in-service MOS that may 
involve repetitive hand use, post-service medical evidence of 
a current hand disability, and the Veteran's report that his 
current disability is related to his active duty service, the 
Board finds that an examination and medical nexus opinion are 
necessary in order to properly resolve the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); see also 
McLendon, supra.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Copies of VA treatment records from 
the Kansas City VA Medical Center, 
covering the period from December 12, 
2005, to the present, and relating to 
osteoarthritis of the hands, should be 
obtained and added to the claims folder.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his 
osteoarthritis of the bilateral hands, 
including the fingers.  The claims file 
must be made available for review and the 
examiner is requested to note that it was 
available in conjunction with the 
examination.  This should be noted in the 
examination report.

The examiner is asked for an opinion as to 
whether it is at least as likely as not 
that the Veteran's current osteoarthritis 
of the bilateral hands, including the 
fingers, is the result of service 
including repetitive hand use while in 
service.  The examiner should elicit from 
the Veteran a history of all in- and post-
service employment and other activities 
that involved repetitive hand use, such as 
painting.  In rendering the opinion, the 
examiner should only consider the 
Veteran's reported repetitive hand use 
while in service, in determining whether 
his current osteoarthritis of the 
bilateral hands, including the fingers, is 
the result of service.  The examiner is 
requested to provide a complete rationale 
for any opinion provided.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for osteoarthritis of the 
bilateral hands, including the fingers, 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



